Citation Nr: 0600874	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-34 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits, 
including whether an overpayment was properly created.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
December 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 decision by the Committee on Waivers and 
Compromises (Committee) of the VA Regional Office (RO) to 
deny waiver of recovery of an overpayment of compensation 
benefits in the amount of $57,300.92.  A notice of 
disagreement was received in June 2004.  A statement of the 
case was issued in August 2004 and a substantive appeal was 
received in September 2004.

The appellant testified before the undersigned at a hearing 
at the RO in May 2005.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

According to the documents in the claims file, the veteran  
was overpaid $57,300.92 in compensation benefits from 
December 2001 to November 2003 based on information received 
from the State of California's judicial system which 
indicated that there was an outstanding warrant issued for 
the appellant in May 1991.  38 U.S.C.A. § 5313B, specifically 
prohibits the payment of compensation benefits for any period 
during which the veteran is a fugitive felon. 

The underlying argument advanced by the appellant is that an 
overpayment should not have been created because she was not 
in fact a fugitive felon.  The issue of the validity of the 
overpayment must be resolved prior to consideration of the 
issue of waiver of recovery of the overpayment.  See Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  

The veteran has argued that the warrant in question should 
not have been issued as she attended classes at the direction 
of the judicial system in conjunction with the alleged felony 
charges.  She has further reported that she was informed by a 
judge, after completing the classes, that "that was the end 
of it" which she interpreted to be a dismissal of the 
charges.  The veteran has testified that she continued to 
live at the same address for an additional three years after 
the run in with the law during which time law enforcement 
personnel could have served the warrant but did not.  The 
statement of the case includes a notation that the Los 
Angeles District Attorney's office was contacted.  However, 
the underlying reasons for the dismissal of the warrant are 
not documented.  Given the veteran's assertions and the lack 
of clarity regarding the warrant and its recall many years 
later, the Board believes that further investigation, to 
include seeking the assistance of the appropriate VA Regional 
Counsel, is appropriate.

The Board also notes that the appellant submitted a Financial 
Status Report in December 2003 wherein she indicated that she 
was financially obligated to pay certain installment 
contracts and other debts consisting of apparently unsecured 
loans and credit card debt of several thousand dollars each.  
The Board notes, however, that the veteran also submitted a 
document indicating that she was entitled to receive a 
discharge under Chapter 7 of the United States Bankruptcy 
Code as of July 2003.  It would seem that updated financial 
information should also be obtained.

Accordingly, the case is REMANDED for the following:

1.  The RO should seek the guidance and 
assistance of the appropriate VA Regional 
Counsel to accomplish the following 
actions: 

     a) to obtain clarifying information 
from the County of Los Angeles public 
defender's office, the prosecutor's 
office, and the Municipal Court regarding 
the facts surrounding the issuance of the 
bench warrant on May 28 ,1991, and the 
apparent recall of the warrant on 
November 12, 2003.  

     b) to determine the legal 
significance (and legal impact on any 
fugitive felon status) of the dismissal 
of the felony charge in the furtherance 
of justice "per 1385 PC" as cited in 
the November 12, 2003, Minute Order of 
the Municipal Court.  

2.  The veteran should be asked to submit 
an appropriate financial status report to 
reflect her current financial status. 

3.  The RO should then review the 
expanded record and adjudicate the 
threshold question of whether the 
overpayment of disability compensation 
benefits at issue was properly created 
and the amount of any overpayment.  

4.  If an overpayment is found to have 
been properly created, the Committee 
should then review the expanded record 
and determine if waiver of the 
overpayment is warranted.  

5.  If either the RO determination and/or 
the Committee determination is adverse to 
the veteran, then she should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


